


110 HCON 157 IH: Supporting the research and development in

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 157
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Radanovich (for
			 himself and Mr. Nunes) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Science and
			 Technology
		
		CONCURRENT RESOLUTION
		Supporting the research and development in
		  the State of California of biodiesel and other biofuels from agricultural
		  products and byproducts.
	
	
		Whereas it is in the best interest of the United States to
			 provide additional support for research and development regarding alternative
			 energy resources, in particular biodiesel and other biofuels whose development
			 and use will contribute to energy diversification, encourage greater energy
			 independence for the United States, and help meet clean air standards within
			 the State of California;
		Whereas further investment in the research and development
			 of biodiesel and other biofuels from agricultural products and byproducts
			 provides tremendous opportunities for farmers and ranchers in California, other
			 elements of the agricultural business sector, and rural communities to play a
			 role in helping the United States achieve both energy diversification and
			 independence, while providing an additional sustainable revenue source for the
			 agricultural community;
		Whereas land-grant colleges and universities, Department
			 of Agriculture research stations, and the Cooperative Extension System are
			 ready to contribute their expertise toward the research and development of
			 biodiesel and biofuels from agricultural products and byproducts and the
			 dissemination of research results to farmers and ranchers and the rest of the
			 agricultural community;
		Whereas there exist economic opportunities for rural
			 communities from the production of biodiesel and biofuels from agricultural
			 products and byproducts, and it is essential to assist those rural communities
			 that may be in a position to accommodate the development of alternative
			 energy;
		Whereas the Central Valley of California, one of the most
			 fertile and productive agricultural regions in the United States, is located in
			 the vicinity of some of the premier research laboratories in the United States
			 and would be an ideal location for the research and development of biodiesel
			 and biofuels from agricultural products and byproducts;
		Whereas those air districts within the State of California
			 that have issues of serious nonattainment in meeting State mandated air quality
			 standards would be well served by producing and consuming biofuels;
		Whereas advanced biofuels technology, such as cellulose
			 ethanol, has the potential to reduce greenhouse gases by 90 percent compared to
			 gasoline;
		Whereas the aggressive efforts by the State of California
			 to meet its own Renewables Portfolio Standard may well be assisted were the
			 Federal Government to support such efforts;
		Whereas California consumes more than 900,000,000 gallons
			 of ethanol a year, which represents approximately 25 percent of all ethanol
			 produced in the United States, and currently produces less than 5 percent of
			 the ethanol it consumes;
		Whereas the State of California represents a significant
			 opportunity for the agriculture industry to play an intricate role in
			 developing the biofuels economy, while promoting sound environmental decisions
			 for the United States;
		Whereas the Department of Energy, working in conjunction
			 with the agriculture industry and the Department of Agriculture, could provide
			 ample opportunity for the Federal Government to be a key factor in leading the
			 country into a renewable future;
		Whereas the Energy Policy Act of 2005 (Public Law 109–58)
			 commits the United States to developing alternative and renewable energy for
			 the purposes of achieving energy independence for domestic safety and other
			 purposes; and
		Whereas there is a continuing need to develop energy from
			 all sources, renewable and alternative, consistent with the Energy Policy Act
			 of 2005, to assure a brighter future for the next generation of Americans: Now,
			 therefore, be it
		
	
		That Congress reiterates its
			 commitment to developing alternative and renewable energy, in particular
			 biodiesel and other biofuels, and expressly supports the research and
			 development of biodiesel and biofuels from agricultural products and byproducts
			 within the State of California.
		
